DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 2 and 5 – 9 are pending in the instant application.
Response to Applicant’s Remarks
Applicant’s remarks filed on January 14, 2022 have been entered.
The rejection under 35 U.S.C. 112(b) of the instant claims 1 – 5 and 7 – 9 as being indefinite for reciting insufficient antecedent basis is hereby withdrawn in view of Applicant’s cancellation of the instant claim 1.
The rejection under 35 U.S.C. 102(a)(1) of the instant claims 1 – 3 as being anticipated by Wilson et al.., J. Chromatogr. A 1461 (2016), pp. 120-130 is hereby withdrawn in view of Applicant’s cancellation of the instant claim 1.
The rejection under 35 U.S.C. 103 of the instant claims 1 – 3 and 7 – 9 as being obvious over Wilson et al.., J. Chromatogr. A 1461 (2016), pp. 120-130 in view of U.S. Patent Publication 20150372241 A1 is hereby withdrawn in view of Applicant’s cancellation of the instant claim 1.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s representative, Sejin Ahn, on February 4, 2022.
	The amendments are as follows:
	CANCEL instant claim 9.

	INSERT new claim 10 as presented below:
The method of forming a semiconducting layer comprising performing a solution deposition or thermal evaporation in vacuo of the compounds of claim 2.

Conclusion
Claims 2, 5 – 8 and 10 are now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Sagar Patel/Examiner, Art Unit 1626       

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626